            Case 1:20-cv-01311-DAD-SAB Document 15 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   PATRICK TETER, et al.,                              Case No. 1:20-cv-01311-DAD-SAB

10                  Plaintiffs,                          ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST THE
11           v.                                          DOCKET TO REFLECT VOLUNTARY
                                                         DISMISSAL PURSUANT TO RULE 41(a)
12   FCA US LLC,                                         OF THE FEDERAL RULES OF CIVIL
                                                         PROCEDURE
13                  Defendant.
                                                         (ECF No. 14)
14

15          On March 4, 2021, the parties filed a joint motion to dismiss this action with prejudice

16 pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) which the court construes as a stipulation to dismiss

17 this action with prejudice.      In light of the stipulation of the parties, this action has been

18 terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

19 Cir. 1997), and has been dismissed with prejudice.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      March 4, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                     1
